



Exhibit 10.34


FIRST AMENDMENT
TO THE
MARSH & MCLENNAN COMPANIES
SUPPLEMENTAL SAVINGS & INVESTMENT PLAN


WHEREAS, Marsh & McLennan Companies, Inc. (the "Company") maintains a defined
contribution retirement program, which includes the non-qualified Marsh &
McLennan Companies Supplemental Savings & Investment Plan (the "Plan") and the
tax-qualified Marsh & McLennan Companies 401(k) Savings & Investment Plan (the
"Basic Plan");
WHEREAS, under Section 8.1 of the Plan, the Company, by action of its Board of
Directors or as otherwise specified therein, has reserved the right to amend the
Plan, provided that such amendment shall not cause the Plan to violate Section
409A of the Code or Treasury regulations thereunder, and that no such amendment
shall reduce any Participant's Benefit determined as though the date of such
amendment were the date of his or her Termination of Employment;
WHEREAS, the Company most recently amended and restated the Plan effective
January 1, 2012;
WHEREAS, the Company desires to modify its defined contribution retirement
program to provide for the addition of (i) fixed employer profit sharing
contributions under the Basic Plan (such contributions, the "MMC Fixed Company
Contributions") and (ii) fixed contribution credits under the Plan applicable to
eligible participants whose MMC Fixed Company Contributions under the Basic Plan
are limited under the Code (such credits, the "MMC Fixed Company Credits");




--------------------------------------------------------------------------------



2




WHEREAS, the Company further desires to cause employees of Marsh ClearSight LLC
(formerly CS STARS, LLC) to become Eligible Employees under the Plan, but not to
be eligible to participate in the MMC Fixed Company Credits portion of the Plan;
WHEREAS, the Board of Directors has duly adopted resolutions on October 19, 2016
(the "Resolutions"), authorizing the amendment of the Basic Plan and the Plan to
provide for the implementation of MMC Fixed Company Contributions and MMC Fixed
Company Credits, respectively, effective January 1, 2017;
WHEREAS, under the Resolutions, the Board of Directors has authorized and
empowered Laurie Ledford, in her capacity as an officer of the Company, to amend
the Plan in order to make such changes and additions to the Plan document as are
necessary, advisable or appropriate to carry out the intent and purpose of the
Resolutions in compliance with applicable law; and
WHEREAS, the Company wishes to amend the Plan, effective January 1, 2017, in
order to (i) reflect the addition of the MMC Fixed Company Credits under the
Plan, (ii) provide that employees of Marsh ClearSight LLC are Eligible Employees
under the Plan except with respect to the MMC Fixed Company Credits portion of
the Plan, (iii) provide that employees of Dovetail Insurance Corporation are not
Eligible Employees with respect to the MMC Fixed Company Credits portion of the
Plan, and (iv) make other clarifying changes to the Plan.
NOW, THEREFORE, the Plan is hereby amended, effective January 1, 2017, as
follows:
1.    Section 1.1 of the Plan is hereby amended and restated to read as follows:
"1.1    Board of Directors, Catch-Up Contributions, Code, Company, Contribution
Authorization, Eligible Employee, Investment Fund, MMC Fixed Company
Contributions, MMC Stock, Participating Company, Matching Contributions,
Non-Covered Company, Plan Year, Pre-Tax Contributions, Roth Contributions,
Spouse, Stock




--------------------------------------------------------------------------------



3




Fund, and Year of Service have the meanings given them in the Basic Plan as from
time to time in effect."
2.     Section 1.20 of the Plan is hereby amended and restated to read as
follows:
"1.20    Investment Direction means the instructions a Participant provides to
the Plan Administrator, on a form and in a manner specified by the Plan
Administrator (which may include electronic means) from time to time, with
respect to the (i) notional investment of future Compensation reduction credits
under Section 4.2 credited to his or her Account, (ii) notional investment of
future Matching Credits under Section 4.3(a) credited to his or her Account,
(iii) notional investment of future MMC Fixed Company Credits under Section 4.3A
credited to his or her Account, or (iv) reallocation of the notional balance, or
a portion thereof, credited to his or her Account. In the absence of affirmative
instructions provided by a Participant with respect to clauses (i), (ii), (iii)
or (iv) of this Section 1.20, the Plan's default investment direction provided
under Section 4.10 shall be deemed the Participant's Investment Direction."
3.     Section 1.25 of the Plan is hereby amended and restated to read as
follows:
"1.25    Participating Company means the Company and any subsidiary or affiliate
thereof whose Eligible Employees are eligible to participate in the Basic Plan;
provided, however, that Marsh ClearSight LLC (formerly CS STARS, LLC) and
Dovetail Insurance Corporation (each, an 'Excluded Company' and collectively,
the 'Excluded Companies') shall not be Participating Companies with respect to
the MMC Fixed Company Credits portion of the Plan (as described in Section
4.3A)."
4.    Article 2 of the Plan is hereby amended and restated to read in its
entirety as follows:
"ARTICLE 2
ELIGIBILITY AND ENROLLMENT


2.1     Eligibility.
            
(a)    Employee Deferrals and Matching Credits. An Eligible Employee who
actively participates in the Basic Plan, including a former Eligible Employee
who is rehired by a Participating Company or an Eligible Employee who has been
transferred from a Non-Covered Company to a Participating Company, whose
Contribution Authorization under the Basic Plan is not suspended pursuant to
Section 3.5 of the Basic Plan and whose opportunity to cause contributions to be
made pursuant to Section 3.1 of the Basic Plan could reasonably be expected to
be limited in any Plan Year by the operation of the Compensation Limit, may be
selected by the Plan Administrator to enroll in the Plan in order to (i) reduce
and defer a portion of his or her Compensation during such Plan Year pursuant to
Section 3.1 of this Plan and have such deferred amount credited to his or her
Account pursuant to Section 4.1 and (ii) have




--------------------------------------------------------------------------------



4




Matching Credits credited to his or her Account pursuant to Section 4.3 of this
Plan. Notwithstanding the foregoing, no Matching Credits shall be credited with
respect to periods prior to the Eligible Employee's attainment of one (1) Year
of Service.


(b)    MMC Fixed Company Credits. An Eligible Employee (i) whose annual
Compensation exceeds the Compensation Limit, and (ii) whose opportunity to
receive MMC Fixed Company Contributions pursuant to Section 3.9 of the Basic
Plan could reasonably be expected to be limited in any Plan Year by the
operation of the Compensation Limit (regardless of whether such Eligible
Employee has completed an Enrollment Authorization with respect to employee
deferrals under this Plan), may be selected by the Plan Administrator to
participate in the Plan and have MMC Fixed Company Credits credited to his or
her Account pursuant to Section 4.3A of this Plan. Notwithstanding the
foregoing, (i) no MMC Fixed Company Credits shall be credited with respect to
periods prior to the Eligible Employee's attainment of one (1) Year of Service
and (ii) any employee of an Excluded Company shall not be an Eligible Employee
with respect to the MMC Fixed Company Credits portion of the Plan.


2.2    Initial Enrollment.


(a)    New Hire. In the case of any individual who is newly hired by a
Participating Company and who satisfies the eligibility requirements of Section
2.1(a) and/or (b), such individual may, subject to the provisions of this
Article 2, complete and submit to the Plan Administrator his or her Enrollment
Authorization and Distribution Election (as applicable) during the first Annual
Enrollment period ending on or after his or her date of hire.


(b)    Rehires and Transferees. A former Participant who has Terminated
Employment and is rehired by the Company or Participating Company or an
individual transferred to the Company or Participating Company by a Non-Covered
Company who satisfies the eligibility requirements of Section 2.1(a) and/or (b)
may re-enroll or enroll in the Plan no earlier than during the first Annual
Enrollment period ending after the date such former Participant or individual
satisfies the eligibility requirements of Section 2.1(a) and/or (b). If such
rehired or transferred individual has attained one (1) Year of Service as of the
Plan Year in which the rehire or transfer occurs, notwithstanding the attainment
of one (1) Year of Service, any MMC Fixed Company Credits with respect to such
rehired or transferred individual shall commence or recommence no earlier than
the Plan Year following the Plan Year in which the rehire or transfer occurs.




--------------------------------------------------------------------------------



5




(c)    Acquisitions. In the case of any individual who is employed by an
Acquired Company on its date of acquisition by a Participating Company and
satisfies the eligibility requirements of Section 2.1(a) and/or (b) of the Plan,
such individual may, subject to the following sentences of this Section 2.2(c),
complete and submit to the Plan Administrator his or her Enrollment
Authorization and Distribution Election during the first Annual Enrollment
period ending on or after the closing date of the Acquired Company's acquisition
by a Participating Company. If the closing date of an Acquired Company's
acquisition is scheduled to occur on or about, but no later than, the last day
of a Plan Year, and if the Participating Company so requests, the Plan
Administrator may in its discretion provide an individual not otherwise eligible
to participate in the Plan under the provisions of this Section 2.2(c) with his
or her initial Enrollment Authorization and Distribution Election during the
Annual Enrollment period occurring during the Plan Year in which the closing
date of Acquired Company's acquisition occurs; provided, however, that the
acceptance of such Enrollment Authorization and Distribution Election by the
Plan Administrator shall be contingent upon such acquisition closing on a date
that is no later than the last day of such Plan Year. If an individual described
in this Section 2.2(c) has attained one (1) Year of Service as of the Plan Year
in which the closing date of the Acquired Company's acquisition occurs,
notwithstanding the attainment of one (1) Year of Service, any MMC Fixed Company
Credits with respect to such individual shall commence no earlier than the Plan
Year following the Plan Year in which such acquisition occurs.


(d)    Employees Newly Eligible for MMC Fixed Company Credits. In the case of
any individual who (i) has not elected to enroll in the Plan under paragraphs
(a), (b) or (c) of this Section 2.2 and (ii) is newly eligible to participate in
the MMC Fixed Company Credits portion of the Plan pursuant to Section 2.1(b),
such individual may complete and submit to the Plan Administrator his or her
Distribution Election during the Annual Enrollment period preceding the Plan
Year in which the first MMC Fixed Company Credit is scheduled to be credited to
the Plan on his or her behalf.


(e)    Eligible Employees of Marsh ClearSight LLC for 2017 Plan Year. With
respect to an Eligible Employee of Marsh ClearSight LLC who is initially
eligible to participate in the Plan for the 2017 Plan Year in connection with
Marsh ClearSight LLC becoming a Participating Company under the Plan, such
Eligible Employee may complete and submit to the Plan Administrator his or her
Enrollment Authorization and Distribution Election during the Annual Enrollment
period immediately preceding the 2017 Plan Year.




--------------------------------------------------------------------------------



6




(f)    No Distribution Election. If an Eligible Employee selected under Section
2.1(a) or (b) to participate in the Plan fails to timely complete and submit his
or her Distribution Election to the Plan Administrator in accordance with the
applicable provisions of Section 2.2, such Eligible Employee shall be deemed to
have made the default election described in Section 5.3(d) but shall be eligible
to make a subsequent Distribution Election in accordance with the provisions of
Section 5.3(e).    


2.3    Annual Election of Employee Deferrals. Except as provided in Section 2.2
(and whether or not an Eligible Employee completed and submitted to the Plan
Administrator his or her Enrollment Authorization during the first Annual
Enrollment period applicable to such Eligible Employee under Section 2.2 (a),
(b), (c) or (e)), each Eligible Employee who is eligible to participate in the
Plan for a Plan Year shall complete and submit to the Plan Administrator a
Contribution Authorization under the Basic Plan and an Enrollment Authorization
related to such Plan Year during the Annual Enrollment period. An Eligible
Employee who fails to timely submit a completed Contribution Authorization or
Enrollment Authorization shall not participate in the employee deferral and
Matching Credit portion of the Plan for such Plan Year. An Enrollment
Authorization under this Section 2.3 shall become effective on the first day of
the Plan Year to which it relates and irrevocable no later than the last day of
such Annual Enrollment period.


2.4    Timing of Elections. Notwithstanding anything to the contrary in Sections
2.2 or 2.3, the Plan Administrator shall have the discretion to:


(a)     accept an Eligible Employee's Enrollment Authorization for a Plan Year
after the end of the Annual Enrollment period for such Plan Year, but no later
than the last business day of the Plan Year that includes such Annual Enrollment
period; and


(b)    accept an Eligible Employee's initial Distribution Election after the end
of the Annual Enrollment period in which the initial Distribution Election is
otherwise permitted to be made pursuant to Section 2.2, but no later than the
last business day of the Plan Year that includes such Annual Enrollment period."


5.     Section 3.3 of the Plan is hereby amended to add the following sentence
to the end thereof:
"There shall be no retroactive employee deferrals or Matching Credits for the
period of the leave of absence (including long-term disability)."




--------------------------------------------------------------------------------



7




6.    The first sentence of Section 4.1(a) of the Plan is hereby amended and
restated to read as follows:
"(a)    Establishment of Accounts. The Company shall establish an Account for
each Participant which shall be credited with Notional Shares and/or Notional
Investments in accordance with his or her Investment Direction based upon such
Participant's Compensation reductions made pursuant to his or her timely
completed Enrollment Authorization, matching amounts attributable thereto, and
any MMC Fixed Company Credits pursuant to Section 4.3A."
7.    New Section 4.3A is hereby added to the Plan, immediately following
Section 4.3, to read in its entirety as follows:
"4.3A    MMC Fixed Company Credits. The following provisions shall apply with
respect to Plan Years beginning on or after January 1, 2017:


(a)    Provided that an Eligible Employee has completed at least one (1) Year of
Service and is employed by a Participating Company other than an Excluded
Company (and subject to the provisions of Section 2.2), beginning with the first
payroll period of a Plan Year in which the Eligible Employee's Compensation
first exceeds the Compensation Limit, such Participant shall be credited with
fixed amounts under this Plan based on the formula applicable to MMC Fixed
Company Contributions under Section 3.9 of the Basic Plan ('MMC Fixed Company
Credits').


(b)    For purposes of determining the amount of the MMC Fixed Company Credits
to be made on behalf of an Eligible Employee pursuant to Section 4.3A(a),
Compensation shall be limited to amounts earned both (i) after the Eligible
Employee has attained one (1) Year of Service and (ii) while the employee was an
Eligible Employee with respect to the MMC Fixed Company Credits portion of the
Plan. No MMC Fixed Company Credits shall be credited with respect to
Compensation for which an MMC Fixed Company Contribution is provided under the
Basic Plan.


(c)    Notwithstanding any other provision contained herein, a Participant's MMC
Fixed Company Credits for a Plan Year shall be suspended during such Plan Year
for the period during which such Participant is (i) on an unpaid leave of
absence from the Participating Company (but only during the period of time that
precedes a Participant's Termination of Employment if one is deemed to occur),
or (ii) eligible for, and in receipt of, benefit payments under the
Participating Company's long-term disability plan. The MMC Fixed Company Credits
shall be reinstated if and when such Participant returns to active employment
with a Participating Company, to the extent that the Participant otherwise
remains eligible for such credits upon resumption of employment. There




--------------------------------------------------------------------------------



8




shall be no retroactive MMC Fixed Company Credits for the period of the leave of
absence (including long-term disability)."    
8.     Section 4.4 of the Plan is hereby amended and restated to read as
follows:
"4.4    Post-Termination Credits. If an Account is credited under Section 4.2,
Section 4.3 or Section 4.3A after the Participant incurred a Termination of
Employment, such credit or credits shall be notionally invested in accordance
with the Investment Direction last in effect immediately prior to the
Participant's Termination of Employment."
9.     Section 4.9(c) is hereby amended and restated to read as follows:
"(c)    Matching Credits and MMC Fixed Company Credits. A Participant may change
the notional allocation of Matching Credits made pursuant to Section 4.3(a) and
MMC Fixed Company Credits made pursuant to Section 4.3A among the Funds and
Notional Shares in accordance with procedures established by the Plan
Administrator from time to time; provided, however, that the notional investment
election in effect at any given time with respect to a Participant's Matching
Credits (if any) shall also apply to such Participant's MMC Fixed Company
Credits."
10.     Section 4.10 of the Plan is hereby amended and restated to read as
follows:
"4.10    Default Investment Direction. If an Eligible Employee, selected in
accordance with Section 2.1 to participate in the Plan, fails to timely complete
and submit an Investment Direction to the Plan Administrator at the time of his
or her initial enrollment in the Plan under Section 2.2, the Account of such
Participant shall be deemed notionally invested in the default Investment Fund
designated for the Plan by the Investment Committee until he or she submits a
completed Investment Direction.
11.     The first sentence of Section 8.1(c) of the Plan is hereby amended and
restated to read as follows:
"(c)    If, upon termination of the Plan, the conditions and circumstances for
liquidation of the Accounts under Treas. Reg. §1.409A-3(j)(4)(ix) are not
satisfied, no more Eligible Employees shall become Participants, and reductions
in Compensation under Section 3.1, the associated credits under Section 4.2 and
4.3, and the credits under Section 4.3A shall cease."




--------------------------------------------------------------------------------



9




IN WITNESS WHEREOF, MARSH & McLENNAN COMPANIES, INC. has caused this First
Amendment to the Plan to be executed by its duly authorized officer on the 7th
day of December, 2016.


MARSH & MCLENNAN COMPANIES, INC.
By:
/s/ Laurie Ledford
 
Laurie Ledford
 
Senior Vice President and Chief Human Resources Officer











